DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Status of Claims
Claims 1-3 and 5-27 are pending.  Claims 1-3, 5-10, and 19-27 are presented for examination on the merits, and claims 11-18 are withdrawn from examination.
Claims 1-3 and 22 are currently amended.  Claims 23-27 are new.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 4 under 35 U.S.C. § 112(d) is moot in view of the canceled status of the claim.

Information Disclosure Statement
Three (3) information disclosure statement(s) (IDS) were filed on 09/16/2021, 11/01/2021, and 04/06/2022.  The IDS are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase “W, in an amount up to 0.5 wt.% of Mn” is indefinite because it uses one element to define a completely different.  In this case, tungsten (W) is being defined based on manganese (Mn), which are not the same elements.  Furthermore, the claim recites that W is present in an amount of 0.8-3 wt.%, which is not the same range as up to 0.5 wt.%.  Thus, the scope of the claim is unclear.
For the purpose of applying prior art, Mn will be interpreted as being present in an amount of up to 0.5 wt.% and W will be interpreted as being present in an amount of 0.8-3 wt.%.
Regarding claims 24, 26, and 27, the claims are likewise rejected because they require all limitations of claim 22.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,623,726 to Kiiski et al. (“Kiiski”).
Regarding claims 22 and 26, Kiiski teaches a powder material made of stainless steel.  Col. 3, lines 27-28.  The powder includes the following elements in percent by weight (col. 3, lines 30-40, 54-57; claim 4):
Element
Claim 22
US 5,623,726
C
present amount up to 0.1
max. 0.08
Si
0.5 - 3
max. 2
Mn
present amount up to 0.5
max. 2
Cr
20 - 27
18 - 29
Ni
3 - 8
4.5 - 9
Mo
1 - 6
1.5 - 4.5
W
0.8 - 3
max. 3
N
present amount up to 0.1
0.1 - 0.35
Cu
present amount up to 4
max. 3
P
present amount up to 0.04
max. 0.03
S 
present amount up to 0.04
max. 0.03
optionally one or
 
 
more of
 
 
   B
up to 0.004
-------
   Nb
up to 1
V+Nb+Ti max. 0.5 
   Hf
up to 0.5
-------
   Ti
up to 1
V+Nb+Ti max. 0.5 
   Co
up to 1
-------
Fe
rest
steel (Fe is base element)
unavoidable
up to 0.8
present
   impurities
 
 



The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).
Regarding claim 27, the claim is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.
In this case, the claim recites that the claimed powder is produced by water atomization.  Although Kiiski does not teach making the powder by water atomization, Kiiski teaches stainless steel in the form of powders, and the claim does not recite any structural features beyond the stainless steel being in the shape of a powder.  Therefore, Kiiski discloses a product identical or substantially identical to the product as claimed.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kiiski, as applied to claim 22 above, alone, or optionally further in view of D. A. Melford, "The influence of residual and trace elements on hot shortness and high temperature embrittlement," Philosophical Transactions of The Royal Society of London, Series A: Mathematical, Physical & Engineering Sciences, 295 (1980), pp. 89-103 (“Melford”).
Regarding claim 24, the claim recites that “Sn may be present up to 0.2 wt.%” in the powder.  The term “may be” is interpreted as optionally present.  Since Kiiski does not teach Sn, it is either absent or present only in impurity amounts.
Alternatively further regarding claim 24, Kiiski does not teach the presence of Sn.  However, steel is known to contain trace and residual elements.  Melford at pages 90-91, Section 2, bridging paragraph; page 91.  Sn is a typical residual element present in amounts of 0.05% by mass or less.  Page 92, Section 3.  Thus, even though Kiiski does not teach the presence of Sn, one of ordinary skill in the art would understand that Sn would be present in some amount in residual levels in the steel powder.

Claims 1, 2, 5, 6, 10, 19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0133824 (A1) to Taguchi et al. (“Taguchi”) in view of either Melford or US 5,302,214 to Uematsu et al. (“Uematsu”).
Regarding claims 22 and 26, Taguchi teaches a ferritic stainless steel powder.  Para. [0014], [0015].  The powder contains the following elements in percent by weight (abstract; para. [0016], [0029]-[0047]):
Element
Claim 22
US 2003/0133824 A1
C
present amount up to 0.1
not more than 0.2
Si
0.5 - 3
not more than 1
Mn
present amount up to 0.5
not more than 1.25
Cr
20 - 27
8 - 30
Ni
3 - 8
not more than 6
Mo
1 - 6
not more than 3
W
0.8 - 3
not more than 4
N
present amount up to 0.1
not more than 0.2
Cu
present amount up to 4
-------
P
present amount up to 0.04
impurity, e.g., 0.003 (Table 1)
S 
present amount up to 0.04
impurity, e.g., 0.001 (Table 1)
optionally one or
 
 
more of
 
 
   B
up to 0.004
-------
   Nb
up to 1
not more than 2.0
   Hf
up to 0.5
not more than 10
   Ti
up to 1
not more than 3
   Co
up to 1
-------
Fe
rest
balance
unavoidable
up to 0.8
unavoidable
   impurities
 
 


Taguchi does not teach the presence of Cu.  However, steel is known to contain trace and residual elements.  Melford at pages 90-91, Section 2, bridging paragraph; page 91.  Cu is a typical residual element present in amounts of 0.3% by mass or less.  Page 92, Section 3.  Thus, even though Melford does not teach the presence of Cu, one of ordinary skill in the art would understand that Cu would be present in some amount in residual levels in the steel powder.
Alternatively further regarding claim 22, Taguchi does not teach the presence of Cu.  Uematsu, directed to ferritic stainless steel, teaches that Cu is added to ferritic stainless steels in an amount of 0.1-2.5% by weight to improve toughness.  Col. 6, lines 29-38.  Given that high toughness is an objective of Taguchi (title; abstract; para. [0013]), it would have been obvious to one of ordinary skill in the art to have added Cu in the amount taught by Uematsu to the alloy powder of Taguchi in order to further enhance the toughness desired by Taguchi.
Regarding claim 24, the claim recites that “Sn may be present up to 0.2 wt.%” in the powder.  The term “may be” is interpreted as optionally present.  Since Taguchi does not teach Sn, it is either absent or present only in impurity amounts.
Alternatively further regarding claim 24, Taguchi does not teach the presence of Sn.  However, steel is known to contain trace and residual elements.  Melford at pages 90-91, Section 2, bridging paragraph; page 91.  Sn is a typical residual element present in amounts of 0.05% by mass or less.  Page 92, Section 3.  Thus, even though Taguchi does not teach the presence of Sn, one of ordinary skill in the art would understand that Sn would be present in some amount in residual levels in the steel powder.
Regarding claim 27, the claim is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.
In this case, the claim recites that the claimed powder is produced by water atomization.  Although Taguchi does not teach making the powder by water atomization, Taguchi teaches stainless steel in the form of powders, and the claim does not recite any structural features beyond the stainless steel being in the shape of a powder.  Therefore, Taguchi in view of Melford or Uematsu discloses a product identical or substantially identical to the product as claimed.
Regarding claims 1, 2, 19, 21, and 25, Taguchi teaches a ferritic stainless steel powder.  Para. [0014], [0015].  The powder contains the following elements in percent by weight (abstract; para. [0016], [0029]-[0047]):
Element
Claim 1
US 2003/0133824 A1
C
present amount up to 0.1
not more than 0.2
Si
0.5 - 3
not more than 1
Mn
present amount up to 0.5
not more than 1.25
Cr
20 - 27
8 - 30
Ni
3 - 8
not more than 6
Mo
1 - 6
not more than 3
W
present amount up to 3
not more than 4
N
present amount up to 0.1
not more than 0.2
Cu
present amount up to 4
-------
P
present amount up to 0.04
impurity, e.g., 0.003 (Table 1)
S 
present amount up to 0.04
impurity, e.g., 0.001 (Table 1)
optionally one or
 
 
more of
 
 
   B
up to 0.004
-------
   Nb
up to 1
not more than 2.0
   Hf
up to 0.5
not more than 10
   Ti
up to 1
not more than 3
   Co
up to 1
-------
Fe
rest
balance
unavoidable
up to 0.8
unavoidable
   impurities
 
 


Element
Claim 2
US 2003/0133824 A1
C
present amount up to 0.06
not more than 0.2
Si
1 - 3
not more than 1
Mn
present amount up to 0.3
not more than 1.25
Cr
23 - 27
8 - 30
Ni
4 - 7
not more than 6
Mo
1 - 3
not more than 3
W
0.8 - 1.5
not more than 4
N
present amount up to 0.07
not more than 0.2
Cu
1 - 3
-------
P
present amount up to 0.03
impurity, e.g., 0.003 (Table 1)
S 
present amount up to 0.03
impurity, e.g., 0.001 (Table 1)
optionally one or
 
 
more of
 
 
   B
up to 0.004
-------
   Nb
up to 1
not more than 2.0
   Hf
up to 0.5
not more than 10
   Ti
up to 1
not more than 3
   Co
up to 1
-------
Fe
rest
balance
unavoidable
up to 0.8
unavoidable
   impurities
 
 


Because there is no phase other than ferrite disclosed in Taguchi, the powders are interpreted as being entirely or substantially ferritic.
Taguchi is silent regarding whether the ferritic steel powder is configured to precipitate an austenitic phase during a sintering cycle.  However, this limitation is directed to an intended treatment of the claimed powder and the precipitation of an austenitic phase would depend on future conditions, such as sintering temperature and cooling rate, imposed on the powder, and is not based on the powder composition alone.  Thus, the claim scope is not limited to this intended effect, and Taguchi in view of Melford or Uematsu meet the invention as claimed by teaching the claimed composition.  See MPEP § 2111.04(I).
Furthermore, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  Because Taguchi in view of Melford or Uematsu discloses a composition that is identical or substantially identical to that of the claimed invention, any claimed properties, such as being capable of precipitating out austenite during a sintering cycle, would also be expected to exist in the prior art allow powder.
Regarding claims 5 and 6, the claim is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.
In this case, the claims recite that the claimed powder is produced by water atomization (claim 5) or by gas atomization (claim 6).  Although Taguchi does not teach making the powder by water or gas atomization, Taguchi teaches stainless steel in the form of powders, and the claim does not recite any structural features beyond the stainless steel being in the shape of a powder.  Therefore, Taguchi in view of Melford or Uematsu discloses a product identical or substantially identical to the product as claimed.
Regarding claim 10, Taguchi teaches that the powders are alloyed.  Para. [0021], [0026], [0048].
Regarding claim 23, the claim recites that “Sn may be present up to 0.2 wt.%” in the powder.  The term “may be” is interpreted as optionally present.  Since Taguchi does not teach Sn, it is either absent or present only in impurity amounts.
Alternatively further regarding claim 23, Taguchi does not teach the presence of Sn.  However, steel is known to contain trace and residual elements.  Melford at pages 90-91, Section 2, bridging paragraph; page 91.  Sn is a typical residual element present in amounts of 0.05% by mass or less.  Page 92, Section 3.  Thus, even though Taguchi does not teach the presence of Sn, one of ordinary skill in the art would understand that Sn would be present in some amount in residual levels in the steel powder.
	
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of either Melford or Uematsu, as applied to claim 1 above, and further in view of US 3,696,486 to Benjamin (“Benjamin”) and US 2011/0142708 (A1) to Didomizio et al. (“Didomizio”).
Regarding claims 7-9, Taguchi is silent regarding the particle size or particle size distribution of the powders.
Benjamin, directed to stainless steel milled powders, teaches starting with powders having a particle size ranging of about 2 microns to 150 microns, up to 300 microns.  Col. 6, lines 33-54; col. 13, lines 15-56.  Benjamin teaches passing the powder through a mesh to screen them prior to consolidation.  Col. 18, lines 13-15. 
Didomizio, directed to nanostructured ferritic alloy powder, teaches sieving powder to a final powder cut.  Abstract; para. [0032].  Reducing the particle size distribution improves densities and removes large impurities.  Para. [0032].
It would have been obvious to one of ordinary skill in the art to have selected a desired particle size and used a sieve to sort the powders because these techniques permit the user to choose a particle size range and particle size distribution to achieve a level of homogeneity required for a particular consolidation method.  

Allowable Subject Matter
Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Taguchi teaches keeping Si to an amount of not more than 1, whereas claims 3 and 20 recite Si contents of 1.5-2.5 wt.% and 1.5-3 wt.%, respectively.
Response to Arguments
Applicant’s arguments with respect to Armstrong (GB 2009236) and Bergh (US 4,139,177) have been considered, but they are moot because these references are not used to reject the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 3, 2022